DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending in this office action
Claims 1, 16, 29 and 30 have been amended.

Response to Arguments
Applicant’s arguments with respect to amendment filed 9/6/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 16-19, 22-26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2020/0229188 A1) in view of Abdoli et al (US 2020/0146010 A1).

1Regarding claim 1, Tang teaches a method for wireless communications by a user equipment (UE), 2comprising: 
3transmitting a report indicating a capability of the UE to concurrently transmit 4over a sidelink channel and an uplink channel (Tang: Figs. 1 and 5; [0184], UE transmits first information comprising capability of simultaneous SL and UL transmission); 
5receiving, based at least in part on the report, a transmission configuration 6scheduling a concurrent sidelink and uplink transmission within a resource shared by the 7sidelink channel and the uplink channel (Tang: Figs. 1 and 5; [0190], UE receives transmission resource/configuration for transmitting the UL and SL); and 
8transmitting the concurrent sidelink and uplink transmission within the 9resource shared by the sidelink channel and the uplink channel based at least in part on the 10transmission configuration (Tang: Figs. 1, 5 and 8; [0242], UE transmits data to the network).  
Although Tang teaches the first carrier-type is PC5 and the second carrier type is a mixed carrier that comprises PC5 (Tang: [0145]), Tang does not explicitly disclose the sidelink carrier and the uplink carrier at least partially overlap in frequency domain.
Abdoli teaches the sidelink carrier and the uplink carrier at least partially overlap in frequency domain (Abdoli: Figs, 4B-4D, [0113], sidelink and uplink overlapping in frequency domain).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tang wherein the sidelink carrier and the uplink carrier at least partially overlap in frequency domain as disclosed by Abdoli to provide efficient communication in V2X environment (Abdoli: [0009]).

1Regarding claim 16, Tang teaches a method for wireless communications by a network device, comprising: 
2receiving a report indicating a capability of a user equipment (UE) to 3concurrently transmit over a sidelink channel and an uplink channel (Tang: Figs. 1 and 5; [0184], UE transmits first information comprising capability of simultaneous SL and UL transmission); 
4transmitting, based at least in part on the report, a transmission configuration 5scheduling a concurrent sidelink and uplink transmission within a resource shared by the 6sidelink channel and the uplink channel (Tang: Figs. 1 and 5; [0190], UE receives transmission resource/configuration for transmitting the UL and SL); and 
7receiving the concurrent sidelink and uplink transmission within the resource 8shared by the sidelink channel and the uplink channel based at least in part on the 9transmission configuration (Tang: Figs. 1, 5 and 8; [0242], UE transmits data to the network).  
Although Tang teaches the first carrier-type is PC5 and the second carrier type is a mixed carrier that comprises PC5 (Tang: [0145]), Tang does not explicitly disclose the sidelink carrier and the uplink carrier at least partially overlap in frequency domain.
Abdoli teaches the sidelink carrier and the uplink carrier at least partially overlap in frequency domain (Abdoli: Figs, 4B-4D, [0113], sidelink and uplink overlapping in frequency domain).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tang wherein the sidelink carrier and the uplink carrier at least partially overlap in frequency domain as disclosed by Abdoli to provide efficient communication in V2X environment (Abdoli: [0009]).

1Regarding claim 29, Tang teaches an apparatus for wireless communications by a user equipment (UE), 2comprising: 3a processor, memory coupled with the processor, and 5instructions stored in the memory and executable by the processor to cause the 6apparatus to: 
7transmit a report indicating a capability of the UE to concurrently transmitting over a sidelink channel and un uplink channel (Tang: Figs. 1 and 5; [0184], UE transmits first information comprising capability of simultaneous SL and UL transmission); 
receive, based at least in part on the report, a transmission 10configuration scheduling a concurrent sidelink and uplink transmission within a resource shared by the sidelink channel and the uplink channel (Tang: Figs. 1 and 5; [0190], UE receives transmission resource/configuration for transmitting the UL and SL); and Attorney Docket No. PR939.01 (103038.2462)Qualcomm Ref. No. 201026 59 
12transmit the concurrent sidelink and uplink transmission within the resource 13shared by the sidelink channel and the uplink channel based at least in part on the 14transmission configuration (Tang: Figs. 1, 5 and 8; [0242], UE transmits data to the network).  
Although Tang teaches the first carrier-type is PC5 and the second carrier type is a mixed carrier that comprises PC5 (Tang: [0145]), Tang does not explicitly disclose the sidelink carrier and the uplink carrier at least partially overlap in frequency domain.
Abdoli teaches the sidelink carrier and the uplink carrier at least partially overlap in frequency domain (Abdoli: Figs, 4B-4D, [0113], sidelink and uplink overlapping in frequency domain).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tang wherein the sidelink carrier and the uplink carrier at least partially overlap in frequency domain as disclosed by Abdoli to provide efficient communication in V2X environment (Abdoli: [0009]).
 
1Regarding claim 30, Tang teaches an apparatus for wireless communications by a network device, 2comprising: 3a processor, 4memory coupled with the processor; and 5instructions stored in the memory and executable by the processor to cause the 6apparatus to: 
7receive a report indicating a capability of a user equipment (UE) to 8concurrently transmit over a sidelink channel and an uplink channel (Tang: Figs. 1 and 5; [0184], UE transmits first information comprising capability of simultaneous SL and UL transmission);  
9transmit, based at least in part on the report, a transmission 10configuration scheduling a concurrent sidelink and uplink transmission within a 11resource shared by the sidelink channel and the uplink channel (Tang: Figs. 1 and 5; [0190], UE receives transmission resource/configuration for transmitting the UL and SL); and 
12receive the concurrent sidelink and uplink transmission within the 13resource shared by the sidelink channel and the uplink channel based at least in part 14 on the transmission configuration (Tang: Figs. 1, 5 and 8; [0242], UE transmits data to the network).
Although Tang teaches the first carrier-type is PC5 and the second carrier type is a mixed carrier that comprises PC5 (Tang: [0145]), Tang does not explicitly disclose the sidelink carrier and the uplink carrier at least partially overlap in frequency domain.
Abdoli teaches the sidelink carrier and the uplink carrier at least partially overlap in frequency domain (Abdoli: Figs, 4B-4D, [0113], sidelink and uplink overlapping in frequency domain).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tang wherein the sidelink carrier and the uplink carrier at least partially overlap in frequency domain as disclosed by Abdoli to provide efficient communication in V2X environment (Abdoli: [0009]).

Regarding claims 12 and 17, Tang teaches wherein transmitting the report comprises: 2transmitting the report that includes an indication of intent to concurrently 3transmit over the sidelink channel and the uplink channel (Tang: Figs. 1 and 5; [0186], first information comprising request for data transmission/intent).  

1Regarding claims 13 and 18, Tang teaches wherein transmitting the concurrent sidelink 2and uplink transmission comprises: 3transmitting the concurrent sidelink and uplink transmission based at least in 4part on a sidelink transmission encoded as a base layer of the concurrent sidelink and uplink 5transmission (Tang: Figs. 1 and 5; [0049], [0184], transmitting the sidelink on a second-type carrier/base layer).  

1Regarding claims 14 and 19, Tang teaches wherein transmitting the concurrent sidelink 2and uplink transmission comprises: 3transmitting the concurrent sidelink and uplink transmission based at least in 4part on an uplink transmission encoded as an enhancement layer of the concurrent sidelink 5and uplink transmission Tang: Figs. 1 and 5; [0049], [0184], transmitting the uplink on a first-type carrier/enhancement layer).  

1Regarding claims 71 and 22, Tang teaches  2transmitting a sidelink resource request, wherein the transmission 3configuration is received based at least in part on the sidelink resource request (Tang: [0011]-[0012], [0186], request for transmission on multiple carrier, i.e. on UL and SL, see [0184]).  

1Regarding claims 81 and 23, Tang teaches  2transmitting an uplink resource request, wherein the transmission 3configuration is received based at least in part on the uplink resource request (Tang: [0011]-[0012], [0186], request for transmission on multiple carrier, i.e. on UL and SL, see [0184]).
  
1Regarding claims 91 and 24, Tang teaches wherein receiving the transmission 2configuration comprises: 3receiving the transmission configuration that includes a resource assignment 4that indicates the resource (Tang: Figs. 1 and 5; [0190], UE receives transmission resource/configuration for transmitting the UL and SL).
  
1Regarding claims 101 and 25, Tang teaches wherein receiving the transmission 2configuration comprises: 3receiving the transmission configuration that indicates a grant for scheduling 4the concurrent sidelink and uplink transmission (Tang: Figs. 1 and 5; [0190], UE receives transmission resource/configuration for transmitting the UL and SL).
  
1Regarding claims 111 and 26, Tang teaches wherein receiving the transmission 2configuration comprises: 3receiving the transmission configuration that indicates a first transmission 4parameter for a sidelink transmission of the concurrent sidelink and uplink transmission and a 5second transmission parameter for an uplink transmission of the concurrent sidelink and 6uplink transmission, or both (Tang: Figs. 1 and 5; [0190], UE receives transmission resource/configuration for transmitting the UL and SL). 



Claims 5, 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2020/0229188 A1) in view of Abdoli et al (US 2020/0146010 A1) in further view of Zhao et al (US 2021/0385845 A1).

1Regarding claims 5 and 21, Tang in view of Abdoli does not explicitly disclose 2transmitting a first path quality metric of the sidelink channel and a second 3path quality metric of the uplink channel, wherein the transmission configuration is based at 4 least in part on the first path quality metric and the second path quality metric.  
	Zhao teaches  2transmitting a first path quality metric of the sidelink channel and a second 3path quality metric of the uplink channel, wherein the transmission configuration is based at 4 least in part on the first path quality metric and the second path quality metric (Zhao: [0189]; [0197]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tang by transmitting a first path quality metric of the sidelink channel and a second 3path quality metric of the uplink channel, wherein the transmission configuration is based at 4 least in part on the first path quality metric and the second path quality metric as suggested by Zhao to provide a solution for sending both sidelink and uplink feedback to the network device (Zhao: [0004]).

1Regarding claim 6, Tang in view of Zhao teaches wherein each of the first path quality metric 2and the second path quality metric is a path loss metric (Zhao: [0189], [0197]).  


Claims 12-15 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2020/0229188 A1) in view of Abdoli et al (US 2020/0146010 A1) in further view of Wang et al (US 2022/0159588 A1).
 1Regarding claim 12, Tang in view of Abdoli does not explicitly disclose wherein the first transmission parameter is a 2first modulation and coding scheme for the sidelink transmission, the second transmission 3parameter is a second modulation and coding scheme for the uplink transmission, or both.  
	Wang teaches wherein the first transmission parameter is a 2first modulation and coding scheme for the sidelink transmission, the second transmission 3parameter is a second modulation and coding scheme for the uplink transmission, or both (Tang: [0100], [0121], [0294] scheduling assignment by a base station to UE comprising MCS, UE performing simultaneous sidelink and UL, see [0384] for example).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tang wherein the first transmission parameter is a 2first modulation and coding scheme for the sidelink transmission, the second transmission 3parameter is a second modulation and coding scheme for the uplink transmission, or both as suggested by Wang to provide efficient power transmission in sidelink and uplink transmission (Wang: Abstract).

1Regarding claims 13 and 26, Tang in view of Wang teaches wherein receiving the transmission 2 configuration comprises: Attorney Docket No. PR939.01 (103038.2462)Qualcomm Ref. No. 201026 56 3receiving the transmission configuration that indicates a power split between a 4sidelink transmission of the concurrent sidelink and uplink transmission and an uplink 5transmission of the concurrent sidelink and uplink transmission (Wang: Fig. 7, [0142], [0344] UE obtaining power for UL and SL; see also [0184]-[0186]).  

1Regarding claims 14 and 27, Tang in view of Wang teaches wherein receiving the transmission 2configuration comprises: 3receiving the transmission configuration that indicates a power control 4parameter for the concurrent sidelink and uplink transmission (Wang: Fig. 7, [0142], [0344] UE obtaining power for UL and SL; see also [0184]-[0186]).
  
1Regarding claims 15 and 28, Tang in view of Wang teaches wherein transmitting the concurrent sidelink 2and uplink transmission comprises: 3transmitting the concurrent sidelink and uplink transmission in accordance 4with the power split and a power budget determined based at least in part on the power 5control parameter (Wang: Fig. 7, [0142], [0344] UE obtaining power for UL and SL; see also [0184]-[0186]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2020/0229188 A1) in view of Abdoli et al (US 2020/0146010 A1) in further view of Yu et al (US 2020/0008230 A1).

Regarding claim 20, Wang in view of Abdoli does not explicitly disclose decoding the concurrent sidelink and uplink transmission based at least in part on the transmission configuration and cancelling a sidelink transmission encoded as a base layer of the concurrent sidelink and uplink transmission.
	Yu teaches decoding the concurrent sidelink and uplink transmission based at least in part on the transmission configuration and cancelling a sidelink transmission encoded as a base layer of the concurrent sidelink and uplink transmission (Yu: Fig. 5; [0026], [0044]-[0045], successively decoding SL and UL; cancelling interference).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tang in view of Abdoli by decoding the concurrent sidelink and uplink transmission based at least in part on the transmission configuration and cancelling a sidelink transmission encoded as a base layer of the concurrent sidelink and uplink transmission as suggested by Yu to provide efficient full-duplex communication (Yu: [0003]-[0004]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478